Title: To George Washington from James McHenry, 1 August 1798
From: McHenry, James
To: Washington, George



Dear Sir
War Department [Philadelphia] 1 Augt 1798

This will serve for scarce any other purpose than to acknowledge your letter of the 22 July ulto and two others respecting candidates for military appointments.
I inclose the act to augment the army of the U.S. You will see that it does not provide for a Quarter Master General, and that the Provisional army law provides that the Quarter Master General under it shall have the rank & pay of Lt Colonel only. I thought it best therefore that no Quarter Master General should be appointed ’till Congress meet again when they may amend their act.
I hope to be able to write you again this week, but it is doubtful, as it will depend upon my being able to write to the President which I am affraid I cannot do under my present press of business as the objects I intend to address him upon are pretty important and will require deliberation. With the most sincere regard and attachment I am Dr Sir Your ob. st

James McHenry

